      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 1 of 61



                  THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

KENNETH FITCH, et al.,                  *
                  Plaintiffs,
                                        *
            v.
                                        *       No. 1:18-cv-02817-PJM

STATE OF MARYLAND, et al.,              *
                  Defendants.           *

     *     *      *      *      *   *       *      *     *     *        *   *

 MEMORANDUM IN SUPPORT OF CONSOLIDATED MOTION TO DISMISS
   THIRD AMENDED COMPLAINT AND AMENDED COMPLAINT IN
                     INTERVENTION




                                            BRIAN E. FROSH
                                            Attorney General of Maryland

                                            ADAM D. SNYDER (BAR NO. 25723)
                                            Assistant Attorney General
                                            Office of the Attorney General
                                            200 Saint Paul Place, 20th Floor
                                            Baltimore, Maryland 21202
                                            asnyder@oag.state.md.us
                                            (410) 576-6398
                                            (410) 576-6955 (facsimile)

August 13, 2020                             Attorneys for Defendants
         Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 2 of 61




                                             TABLE OF CONTENTS

                                                                                                                             Page

INTRODUCTION ............................................................................................................... 1

STATEMENT OF FACTS AND PROCEDURAL HISTORY .......................................... 1

         Early History of Retiree Prescription Drug Benefits ............................................... 1

         Congress Enacts Medicare Part D and Federally Financed Retiree
         Prescription Drug Benefits, But With the “Donut Hole” ......................................... 2

         Maryland Considers Benefits Reform, While Congress Enacts the
         Affordable Care Act, Which Begins to Close the Donut Hole ................................ 3

         With the “Donut Hole” Closing, Maryland Prepares to Transition Retirees to
         Federally Provided Prescription Drug Benefits........................................................ 4

         The Federal Government Accelerates the Closing of the “Donut Hole” and
         the State Follows Suit ............................................................................................... 5

         This Litigation .......................................................................................................... 5

         Maryland Enacts 2019 Legislation Supplementing Retiree Prescription Drug
         Benefits Available Under Medicare Part D .............................................................. 6

         The Funds Used to Finance Postretirement Health Benefits .................................... 8

         The Third Amended Complaint ............................................................................. 10

         AFSCME’s Amended Complaint in Intervention .................................................. 11

ARGUMENT..................................................................................................................... 12

I.       THRESHOLD ISSUES WARRANT DISMISSAL OF CLAIMS AND PARTIES
         RELATED TO THE FUNDING OF THE TRUST FUND. .................................................. 13

         A.        None of the Plaintiffs Has Standing to Bring Claims Related to the
                   Funding of the Trusts. ................................................................................. 14

         B.        The Trustee Defendants Are Entitled to Dismissal Because They Are
                   Not Proper Parties to This Action. .............................................................. 15

                                                                 i
       Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 3 of 61



       C.        All of the New Claims Related to the Funds Are Barred by Legislative
                 Immunity. .................................................................................................... 19

II.    PLAINTIFFS’ CONSTITUTIONAL CONTRACT CLAUSE CLAIMS MUST BE
       DISMISSED............................................................................................................... 20

       A.        No Statute, Whether Related to Retiree Prescription Drug Benefits or
                 Either Fund, Creates a Contract Between the State and Plaintiffs. ............. 20

       B.        Cases Applying Atchison Hold that Benefit Programs, Unlike
                 Pensions, Are Not Enforceable as Contracts. .............................................. 27

III.   PLAINTIFFS HAVE NOT ADEQUATELY ALLEGED THE EXISTENCE OF A
       CONTRACT UNDER STATE LAW, PRECLUDING THEIR NON-CONSTITUTIONAL
       CONTRACT CLAIMS. ................................................................................................ 34

       A.        Maryland Has Not Waived Sovereign Immunity for Contract
                 Claims or Declaratory Judgment Actions Seeking Interpretation of a
                 Contract. ...................................................................................................... 34

       B.        None of the Plaintiffs Has Adequately Alleged the Existence of a
                 Non-Statutory Contract Right. .................................................................... 36

       C.        There Is No Free-Standing Vested Contractual Right to Retiree
                 Prescription Drug Benefits or Funding of those Benefits Under
                 Maryland Law. ............................................................................................ 37

       D.        Even If There Were Some Right to Prescription Drug Coverage, There
                 is No Allegation That Supports the Existence of Such a Right After
                 2011. ............................................................................................................ 39

IV.    PLAINTIFFS’ CLAIMS FAIL EVEN IF THE RETIREE PRESCRIPTION DRUG
       BENEFIT PROGRAM HAD CREATED A CONTRACTUAL RIGHT. ............................... 41

       A.        Plaintiffs’ Claims Fail Because, by Enacting New Prescription Drug
                 Programs in 2019, the State Has Fulfilled Any Purported Contractual
                 Obligation. ................................................................................................... 41

       B.        Plaintiffs’ Claims Fail Because Medicare Part D and the Additional
                 Benefits Provided by Chapter 767 Together Constitute a “Reasonable
                 Modification” of that Program. ................................................................... 42




                                                               ii
         Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 4 of 61



V.       PLAINTIFFS’ OTHER CONSTITUTIONAL CLAIMS FAIL TO STATE A CLAIM. ............ 44

         A.        Plaintiffs’ Takings Claims Under State and Federal Law Must Be
                   Dismissed For Failure To Allege a Compensable Property Interest. .......... 44

         B.        Plaintiffs Fail to State a Claim for Equal Protection. .................................. 47

         C.        The Legislative Process Provided Plaintiffs With All the Process that
                   Is Due Under Federal and State Law. ......................................................... 48

VI.      PLAINTIFFS’ FIDUCIARY AND BREACH OF TRUST CLAIMS MUST BE
         DISMISSED BECAUSE DEFENDANTS DO NOT OWE ANY FIDUCIARY DUTY TO
         ENSURE THE ADEQUACY OF THE TRUST FUND TO FINANCE THE STATE’S
         POSTRETIREMENT HEALTH BENEFIT SUBSIDY. ...................................................... 50

VII.     COUNTS XII THROUGH XIV DO NOT STATE SEPARATE LEGAL CLAIMS, AND
         THEIR REQUESTS FOR REMEDY HAVE NO LEGAL BASIS. ....................................... 54

CONCLUSION ................................................................................................................. 57




                                                              iii
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 5 of 61



                                   INTRODUCTION

       Defendants State of Maryland, Governor Larry Hogan, Secretary of the Department

of Budget and Management David R. Brinkley, Treasurer Nancy Kopp, Comptroller Peter

Franchot, and the Board of Trustees of the Maryland State Retirement and Pension System

(“Board of Trustees”), by undersigned counsel and under Federal Rules of Civil Procedure

12(b)(1) and (6), and 21, submit this memorandum in support of their consolidated motion

to dismiss the third amended complaint, ECF 123, and the first amended complaint in

intervention, ECF 131. Because the State’s decision to offer its retirees the opportunity to

enroll in a prescription drug benefit program did not create a contractual obligation, the

State’s decision to discontinue that program for retirees eligible for Medicare Part D, and

instead provide prescription drug benefits to supplement those provided under Medicare

Part D, does not give rise to the contract and constitutional rights that plaintiffs and

intervenors claim. Moreover, the complaint fails to allege any cognizable legal claim with

regard to the two funds related to retiree prescription drug benefits. Accordingly, the

complaints should be dismissed.

            STATEMENT OF FACTS AND PROCEDURAL HISTORY

       Early History of Retiree Prescription Drug Benefits

       The General Assembly has long provided health care benefits for retired public

employees as part of the State Employee and Retiree Health and Welfare Benefits Program.

See Md. Code Ann., State Pers. & Pens. (“SPP”) §§ 2-501–2-517. The first statutory

provision specifically for retiree health benefits appeared in 1984. 1984 Md. Laws ch. 290

(codified at Md. Ann. Code, Art. 64A, § 48B). That provision set forth the amount by
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 6 of 61



which the State would subsidize benefits and stated that the retiree “shall pay the part of

the cost of the program that is not provided for” under the provision describing the state

subsidy. Id. (codified at Art. 64A, § 48B(d)). The statute replaced a plan through which

the state contributed a flat $1.5 million annually to fund state employee health benefits,

without mentioning retirees specifically. See Art. 64A, §§ 48, 48A (1983 Repl. Vol.).

       Congress Enacts Medicare Part D and Federally Financed Retiree
       Prescription Drug Benefits, But With the “Donut Hole”

       In 2003, Congress enacted Medicare Part D, which created a federal program for

retiree prescription drug benefits. For the first time, all retirees over the age of 65 were

eligible to obtain outpatient prescription drug coverage by enrolling in one of the plans

offered under Medicare Part D and by paying the premium, copay, coinsurance, and

deductible that the plan required. The Medicare Part D program included, however, the

coverage gap known as the “donut hole,” whereby retirees would no longer receive any

coverage once their benefit amount exceeded a certain level, with coverage resuming once

their out-of-pocket expenses reached a higher “catastrophic” level. In reaction to the

limitations of the Medicare Part D plan at its initial roll-out, the Maryland General

Assembly enacted legislation directing that, “notwithstanding the enactment of [Medicare

Part D],” the State “shall continue to include a prescription drug benefit plan in the health

insurance benefit options” available to retirees. 2004 Md. Laws ch. 296 (codified at SPP

§ 2-509.1). The legislation did not, however, mandate any specific level of benefits to be

provided in any such plan.




                                             2
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 7 of 61



       Maryland Considers Benefits Reform, While Congress Enacts the
       Affordable Care Act, Which Begins to Close the Donut Hole

       In 2010, the Maryland General Assembly convened a “Public Employees’ and

Retirees’ Benefit Sustainability Commission” to evaluate the fiscal health of Maryland’s

public employee benefit system and the affordability of its current retiree health and

prescription drug plans in light of other options. See Public Employees’ and Retirees’

Benefit    Sustainability   Commission,     2010     Interim   Report,   iii   (Jan.   2011),

http://dls.maryland.gov/pubs/prod/TaxFiscalPlan/2011-Sustainability-Commission-2010-

Interim-Report.pdf.1 Soon before the Commission convened, Congress had enacted the

Affordable Care Act, which altered Medicare Part D so as to close the “donut hole” by

2020.2 In response, the Commission recommended that Maryland phase out its retiree drug

plan by that date and require Medicare-eligible retirees to obtain coverage under Medicare

Part D, just as they do for medical benefits. Id. at 26.

       The Commission described how transitioning retiree prescription drug benefits to

Medicare Part D would improve the fiscal integrity of the State’s finances. Although the




       1
        When information is contained on a publicly accessible government website, it can
be considered in resolving a Rule 12(b)(6) motion. Shapiro v. McManus, 203 F. Supp. 3d
579, 606 n.5 (D. Md. 2016); see also United States v. Garcia, 855 F.3d 615, 621 (4th Cir.
2017) (“This court and numerous others routinely take judicial notice of information
contained on state and federal government websites.”).
       2
        Closing the “donut hole” refers to the gradual lowering of the percentage of a
drug’s cost that the retiree is responsible for paying. Before the enactment of the
Affordable Care Act, retirees were required to pay 100% of the drug’s cost within the
coverage gap, and by 2020, that percentage had been reduced to 25%, which is the
coinsurance amount that the standard Medicare drug plan requires a retiree to pay before
they enter the “donut hole.”

                                              3
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 8 of 61



move would save the State millions of dollars in annual benefit costs, the far larger fiscal

consideration was how the cost of benefit programs appeared on the State’s books. In

2004, the Governmental Accounting Standards Board (GASB) had altered the accounting

standards that govern the way in which state and local governments account for and report

the fiscal liabilities associated with providing retiree health benefits and other non-pension

post-employment benefits—known as “other post-employment benefits” or “OPEB.” Id.

at 20. Instead of reporting those obligations as an annual liability, the new standards

required governments to report the present value of the cost of providing those benefits into

the future. Id. For Maryland in 2010, that figure stood at $15.9 billion, id. at 27, which had

the potential to jeopardize the State’s AAA bond rating, thereby “resulting in higher costs

to borrow money for important infrastructure projects and other State needs,” id. at 25.

       With the “Donut Hole” Closing, Maryland Prepares to Transition
       Retirees to Federally Provided Prescription Drug Benefits.

       In 2011, the Maryland General Assembly acted on the                    Commission’s

recommendation and enacted legislation sunsetting the retiree prescription drug program

in fiscal year 2020. 2011 Md. Laws ch. 397.        The language of the 2011 legislation was

clear: “The State shall discontinue prescription drug benefits for Medicare-eligible

retirees in fiscal year 2020,” id. (codified at SPP § 2-509.1(b)), which in Maryland begins

on July 1, 2019. Instead, all Medicare-eligible retirees would, on that date, transition to

obtaining their prescription drugs directly through the federal Medicare Part D system.

       In 2014 the State began providing retiree prescription drug benefits through

Medicare Part D, with the State augmenting that coverage through a State-funded wrap-


                                              4
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 9 of 61



around plan. See Department of Budget and Management, “Guide to Your Health Benefits:

January 2014 to December 2014,” at 3, https://dbm.maryland.gov/benefits/Documents/

Benefits%20Guide.pdf (“Effective January 1, 2014, our current prescription drug benefit

will ‘wrap around’ the Medicare Part D Standard prescription drug plan. This is called an

Employer Group Waiver Plan—or EGWP.”). The State retiree, however, saw no change in

how benefits were provided, as the State’s coordination with Medicare occurred seamlessly

“behind the scenes.” Id.

       The Federal Government Accelerates the Closing of the “Donut Hole”
       and the State Follows Suit

       By 2018, the federal government had enacted new measures that required

manufacturers to provide increased discounts in the Medicare program, which had the

result of accelerating the closure of the donut hole to January 1, 2019, i.e., six months

earlier than initially projected. See Bipartisan Budget Act of 2018, codified in relevant part

at 42 U.S.C. § 1395w-114A. On April 5, 2018, the General Assembly adjusted Maryland’s

plan accordingly, enacting legislation that moved up to January 2019 the date by which all

Medicare-eligible retirees would transition to receiving benefits directly from Part D. 2018

Md. Laws ch. 10 (codified at SPP § 2-509.1(b)). The legislation required DBM to notify

retirees of the six-month change in the transition period, id. (codified at SPP § 2-509.1(d)),

which it did in a series of three mailings in May, June, and July of 2018.

       This Litigation

       On September 10, 2018, plaintiffs filed suit and sought preliminary relief, alleging

that the planned transition to Medicare Part D violated their contractual and constitutional


                                              5
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 10 of 61



right to receive State-funded retiree drug benefits. ECF No. 1-1. After the defendants

removed the case, this Court on October 16, 2018, entered a preliminary injunction barring

the State from enforcing the provisions of SPP § 2-509.1(b). ECF 31. In accordance with

the preliminary injunction, the State has continued to provide retiree prescription drug

benefits through the State-administered program.

       Maryland Enacts 2019 Legislation Supplementing Retiree Prescription Drug
       Benefits Available Under Medicare Part D

       In its 2019 session, the Maryland General Assembly enacted three new prescription

drug benefits designed to replace the previously provided benefit in the event that the

injunction in this case is dissolved. 2019 Md. Laws ch. 767 (effective May 25, 2019, § 6).

       The first program—the Maryland State Retiree Prescription Drug Coverage

Program—is available to those retirees who “retired on or before December 31, 2019,”

SPP § 2-509.1(d)(1)(ii). Under this program, a Medicare-eligible retiree’s out-of-pocket

costs will be capped at the same level as a non-Medicare-eligible retiree’s out-of-pocket

costs, currently $1,500 for individuals and $2,000 for families. Id. § 2-509.1(d); see also

id. § 2-508(d)(2)(iii).

       The second program—the Maryland State Retiree Catastrophic Prescription Drug

Assistance Program—is available to retirees who entered into State service on or before

June 30, 2011, and retire on or after January 1, 2020. Id. § 2-509.1(e)(1)(ii). It would

cover any additional out-of-pocket costs once a Medicare-eligible retiree enters the

“catastrophic” phase of Medicare Part D coverage. Id. § 2-509.1(e)(2).




                                            6
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 11 of 61



       The third program—the Maryland State Retiree Life-Sustaining Prescription Drug

Assistance Program—is available to any retiree who participates in either of the first two

programs. Id. § 2-509.1(f)(1)(i). It reimburses retirees for any out-of-pocket costs for life-

sustaining medications that are covered through the State’s health insurance benefit options

but are not covered under the Medicare Part D program in which the retiree is enrolled. Id.

§ 2-509.1(f)(2)(i). The legislation specified that none of the three programs will be

implemented unless and until the injunction in this case is dissolved. 2019 Md. Laws ch.

767, § 2.

       The addition of these supplemental benefit options prompted AFSCME to intervene

in this litigation. See ECF 91-1, 105. AFSCME alleged that the offering of these

supplemental programs forced upon some of its members a difficult choice: retire before

the end of 2019 and continue receiving benefits similar to those they had received as

employees, or continue working and risk receiving less generous benefits if the Court ruled

in the State’s favor in this litigation. AFSCME alleged that its members were “confused

and frustrated by the options presented” by the State, ECF 91-1, ¶ 38, and that “they do not

know whether it is best, prudent, and/or in their interest” to take advantage of those options,

id., ¶ 39.

       As for the plaintiffs, they filed a second amended complaint, in which they expanded

the putative class to include active employees, ECF 106 at 2, and alleged that the new

options offered to employees merely “altered” the Legislature’s “reaffirmation” of its intent

“to discontinue the prescription drug benefit . . . for current or future Medicare eligible



                                              7
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 12 of 61



state employees,” id., ¶ 42. Both parties sought preliminary relief, which this Court denied.

ECF 105.

       The Funds Used to Finance Postretirement Health Benefits

       The State has established two funds to support the provision of benefits under the

retiree prescription drug program. The first is the Postretirement Health Benefits Trust

Fund (“Trust Fund”), which is a tax-exempt investment fund, the returns on which are

available to defray the State’s cost of providing retiree prescription drug benefits. The

second fund is the State Employees and Retirees Health and Welfare Benefits Fund

(“Benefits Fund”), which is the operating fund through which retiree prescription drug

benefits have been and are currently funded.

       The General Assembly established the Trust Fund in 2004 as an investment vehicle

“to assist the State in financing the postretirement health insurance subsidy.” See 2004

Md. Laws ch. 466 (codified at SPP § 34-101(c)); see also Department of Legislative

Services,   Fiscal   and   Policy   Note    (Revised)   for   H.B.   72,   at   12   (2011),

http://mgaleg.maryland.gov/2011rs/fnotes/bil_0002/hb0072.pdf (“H.B. 72 Fiscal Note”).

The Trust Fund consists of “any funds appropriated to [it], whether directly or through the

budgets of any State agency.” SPP § 34-101(d). The Board of Trustees are the trustees

of the Trust Fund, with the responsibility to invest and manage the assets the Legislature

chooses to place there. SPP § 34-101(f). Under separate statutory authority, see SPP § 21-

108, the Board of Trustees manages the administration and operation of the several

retirement and pension systems that comprise the Maryland State Retirement and Pension

System (“System”). See id. §§ 21-101 and 21-102. Treasurer Kopp and Comptroller

                                               8
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 13 of 61



Franchot are ex officio members of the Board of Trustees, id. § 21-104(a)(2) and (3), and

they currently serve as the Chair and Vice-Chair of the Board of Trustees, respectively.

       Between 2007 and 2009, federal subsidies offered under the Medicare Prescription

Drug, Improvement, and Modernization Act of 2003 were deposited into the Trust Fund to

assist the State in funding future years’ benefits expenditures. H.B. 72 Fiscal Note at 13. In

all other years, however, the federal subsidies were deposited directly into the Benefits

Fund to pay for the current year’s expenditures. Id. In 2011, the General Assembly

permanently redirected the subsidy to the Benefits Fund. Id. at 12.

       The Benefits Fund, for its part, was established in 2005 as a “special reserve fund”

that is “continuing” and “nonlapsing,” SPP § 2-516(b)(2), and “consists of money

appropriated for State Employee and Retiree Health Insurance or authorized to be

transferred to that purpose in the State budget, id. § 2-516(c). See 2005 Md. Laws ch. 444,

§ 1. The Benefits Fund is the only fund from which the State draws funds to cover the

annual cost of the retiree prescription drug benefit program; it “holds State subsidies to

employee and retiree health care coverage plans, as well as the required employee and

retiree contributions to the plans.” H.B. 72 Fiscal Note at 12; see also SPP § 2-516. The

Benefit Fund is funded on a pay-as-you-go basis and therefore it is not intended to hold an

accumulating balance. See Maryland Budget Highlights, Fiscal Year 2021, Appendix O,

https://dbm.maryland.gov/budget/Documents/operbudget/2021/proposed/FY2021

MarylandStateBudgetHighlights.pdf; Department of Legislative Services, Fiscal and

Policy Note (Revised) for S.B. 192, at 18 (2020) (“S.B. 192 Fiscal Note”).



                                              9
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 14 of 61



       The Third Amended Complaint

       On June 30, 2020, plaintiffs amended their complaint a third time, adding

allegations related to the Board of Trustees’ administration of the Trust Fund. ECF 123,

¶¶ 55-91. Specifically, plaintiffs alleged that the State had diverted money earmarked for

the Trust Fund and that the Board of Trustees’ “complicity in allowing the State of

Maryland to underfund” the Trust Fund “violated its fiduciary duty to the members of the

putative Class.” ECF 123, ¶ 151. Plaintiffs did not, however, add any new allegations

identifying the source of their alleged contractual right to receive State-funded retiree drug

benefits, and they continue to rely solely on statutory and regulatory language. See, e.g.,

ECF 123, ¶ 33 (stating that SPP §§ 2-502.1 and 2-508 and “COMAR 17.13.05(c)(1)”3

“created a contract between Plaintiffs and Defendants . . . that obligated the State of

Maryland to provide health benefits that included a prescription drug benefit plan”).

       Almost all of the third amended complaint’s fifteen4 counts are premised on the

existence of a contract:

       ▪ Count I seeks a declaratory judgment that the retiree prescription drug statute
         created a “contractual obligation,” ECF 123, at 21-22, ¶ 99;



       3
         The regulation plaintiffs cite, “COMAR 17.13.05(c)(1),” does not exist. Plaintiffs
presumably intended to cite COMAR 17.04.13.05C(1), but that regulation adds nothing to
the statutory basis of their claim. In fact, the same regulation now echoes what the statute
has provided since 2011, stating that, “Beginning on July 1, 2020, Medicare-eligible
retirees will cease to be eligible for the prescription drug benefit option provided under
the State Employee and Retiree Health and Welfare Benefits Program.” COMAR
17.04.13.05D.
       4
         Although the counts are numbered I-XIV, there appear to be two count XIIs. ECF
123, at 30-31.

                                             10
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 15 of 61



       ▪ Count III alleges that the State’s steps toward transitioning retirees to Medicare
         Part D constitute anticipatory breach of contract, id. at 24;

       ▪ Count IV appears to allege a breach of contract related to the Trust Fund, id. at
         25-26;

       ▪ Count IX and X allege breach of contractual fiduciary duty and breach of trust,
         id. at 29-30;

       ▪ Both Counts labeled XII seek mandamus or injunctive relief requiring specific
         performance of the contractual right that plaintiffs claim they possess, id. at 30-
         32.

       Five other counts (II, V, VI, VII, and VIII) plead contractual claims as constitutional

violations:

       ▪ Count II seeks a declaratory judgment that an alleged diversion of State funds
         allegedly payable to the Trust Fund violates plaintiffs’ constitutional rights, id.
         at 22-24;

       ▪ Counts V and VI allege that the State’s “reducing the availability of previously
         promised retiree health benefits,” id. ¶ 129, and “systematic underfunding of the
         plan,” id. ¶ 139, constitute takings under the Fifth Amendment and the analogous
         provision of the Maryland Constitution, id. at 26-28; and

       ▪ Counts VII and VIII allege an “unconstitutional impairment of contracts” under
         the Contracts Clause of Article I, § 10 of the United States Constitution, id. at
         28, as well as a violation of § 24 of the Maryland Declaration of Rights, id. at
         28-29.

Counts XII through XIV do not appear to allege additional causes of action at all, and

merely set forth remedies plaintiffs seek for their contract-based claims. Id. at 30-33. Only

Count XI, which alleges a violation of the Equal Protection Clause of the Fourteenth

Amendment, has no apparent connection to a contractual claim. Id. at 30.

       AFSCME’s Amended Complaint in Intervention

       AFSCME’s amended complaint in intervention adds no new factual allegations

about the source of the asserted contractual right; its claims still rest solely on the allegation

                                               11
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 16 of 61



that the statutory provisions set forth at “SPP §§ 2-501 et seq.” and “representations made

by the State to its employees in various communications,” ECF 131, ¶ 46, “create a contract

between Plaintiffs the State of Maryland that obligate the State to provide a prescription

drug benefit plan” that is “is coextensive with that benefit received by current State

employees,” id. ECF 131, ¶ 15. Count I seeks a declaratory judgment regarding “the rights,

duties, privileges and obligations of the parties under applicable laws, including . . . the

validity or constitutionality” of SPP § 2-509.1(d). ECF 131, ¶ 50. Count II claims

anticipatory breach, id. at 10, while Count III alleges an unconstitutional impairment of

contracts under the Contract Clause, id. at 11. AFSCME’s amended complaint does not

join plaintiffs in alleging any claims under the Takings Clause or related to the Trust Fund.

                                        ARGUMENT

       Both the third amended complaint and AFSCME’s amended complaint in

intervention are based almost entirely on the alleged existence of a vested contractual right

to the continuance of some level of prescription drug benefits. That is, both the individual

plaintiffs and AFSCME claim that the 2004 statute, by which the General Assembly

directed the State to “continue” to provide a prescription drug “plan” in light of Medicare

Part D’s original coverage gaps, created a contract between the State and its employees.

       The law is clear; statutes cannot create contracts absent the clear and unequivocally

expressed intent of the legislature to do so, and no such intent is evident in the laws at issue

here. Nor has either set of plaintiffs adequately pleaded an alternative source of the

contractual rights they claim. Although AFSCME alludes to “representations” made by

the State in “various communications,” ECF 131, ¶ 46, it does not identify those

                                              12
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 17 of 61



representations or allege with any specificity how they give rise to the contract right that

they claim. Moreover, any contract claim based on such “representations” would be barred

by sovereign immunity, because the State has waived its immunity only for those contracts

that are reduced to writing and approved by officers with actual authority. Finally, any

claim plaintiffs have to retiree prescription drug benefits does not amount to a compensable

property interest that can form the basis of a takings claim under federal or State law.

       Nor is there any legal merit to plaintiffs’ new claims related to the Trust Fund.

Plaintiffs misunderstand the Board of Trustees’ role in relation to the Trust Fund and they

misconstrue routine budget adjustments that have no effect on the level of retiree

prescription drug benefits provided to retirees. Plaintiffs and AFSCME have therefore

failed to state a claim for which relief can be granted.

I.     THRESHOLD ISSUES WARRANT DISMISSAL OF CLAIMS AND PARTIES
       RELATED TO THE FUNDING OF THE TRUST FUND.

       All parties agree that the fate of this case hinges on whether plaintiffs are able to

establish that they have a contractual right to continue receiving retiree prescription drug

coverage despite the State’s efforts to transition to Medicare Part D. See ECF 1-2 at 8

(“The claims alleged in the complaint all arise out of a purported contractual relationship

between the Plaintiff and the Defendants.”); ECF 92-1 at 12.

       But before addressing those core contract claims, various aspects of plaintiffs’

claims relating to the funding of the Trust Fund, added in the third amended complaint,

require their dismissal: Plaintiffs do not have standing; the parties they added as defendants




                                             13
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 18 of 61



have no role with respect to funding the Trust Fund; and claims relating to budgetary

actions are barred by legislative immunity.

       A.      None of the Plaintiffs Has Standing to Bring Claims Related to the
               Funding of the Trusts.

       Plaintiffs lack standing to challenge the funding level within the Trust Fund because

they have suffered no injury, so long as they continue to receive the same prescription drug

coverage that they received prior to the announced transition to Medicare Part D. The

Supreme Court recently considered a case where pension plan participants in a defined

benefit plan sought to challenge the plan’s investment decisions. Thole v. U.S. Bank N.A,

140 S. Ct. 1615, 1618 (2020). The Court found that the plan participants could not

demonstrate the injury in fact necessary to establish standing, when they had “received all

of their monthly pension benefits so far,” and when, because they were vested in the plan,

they “will receive those same monthly payments for the rest of their lives.” Id. at 1619.

As the Court observed, “a bare allegation of plan underfunding does not itself demonstrate

a substantially increased risk that the plan and the employer would both fail.” Id. at 1622.

This is doubly so where the employer is the State, and is not at risk for default on its debts.

       Thole has direct application here. Plaintiffs claim that they possess vested rights in

retiree prescription drug benefits that entitle them to those benefits for the rest of their lives.

If they are correct that they are entitled to those benefits, there is no controversy generated

by underfunding of the Trust Fund.5 When plan benefits are provided pursuant to a


       5
         And if, as the defendants contend, the plaintiffs do not have a vested contractual
right, all parties agree that defendants must prevail, as the Legislature then would be
permitted to discontinue retiree prescription drug benefits.

                                                14
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 19 of 61



contractual right—which is the plaintiffs’ main contention in this case—the amount of

those benefits “will not change, regardless of how well or poorly the plan is managed,” and

“the employer, not plan participants, is on the hook for plan shortfalls.” Id. at 1620.

Because they have asserted their entitlement to benefits no matter the financial status of

the State, plaintiffs cannot now claim harm from the perceived underfunding of the Trust

Fund without also alleging a failure to provide coverage. Because the plaintiffs continue

to receive the benefits they claim, all of the newly added funding claims in the third

amended complaint must be dismissed for lack of jurisdiction as required by Thole.

       B.     The Trustee Defendants Are Entitled to Dismissal Because They
              Are Not Proper Parties to This Action.

       Even if plaintiffs had standing to contest the Trust Fund’s balance, the Trustee

Defendants—the Board of Trustees, Treasurer Kopp, and Comptroller Franchot—should

be dismissed because they do not determine the level of funding in the Trust Fund or play

any role in the provision of prescription drug benefits. Their only role is to invest and

manage the assets once they are in the Trust Fund; they do not determine whether to

appropriate money into or out of the Trust Fund; and they are under no statutory or trust

obligation to maintain the assets of the Trust Fund—much less prescription drug benefits—

at any particular level. The Legislature, not the Trustee Defendants, made the decision not

to appropriate any more money for the Trust Fund after 2009, which is the basis of the new

claims added in the third amended complaint.

       The Trust Fund’s governing legal authorities confirm that the Trustee Defendants

do not make the benefit or budgeting decisions of which plaintiffs complain. Instead, the


                                            15
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 20 of 61



Trustee Defendants are charged merely with “invest[ing] and manag[ing]” the assets of the

Trust Fund, SPP § 34-101(f)(2)(i), as a tax-exempt trust for the benefit of the State, id.

§ 34-101(b). The General Assembly authorized the Board of Trustees to “adopt a trust

document” to carry out the Trust Fund’s purpose, id. § 34-101(k), and in exercise of that

authority, the Board of Trustees adopted a Trust Agreement that sets forth the governing

terms of the Trust Fund. See Ex. 1, State of Maryland Postretirement Health Benefits

Trust Agreement, and Ex. 2, Amendment One to the Maryland Postretirement Health

Benefits Trust, both available at https://sra.maryland.gov/post-retirement-health-benefits-

trust. The Board of Trustees has also obtained a private letter ruling from the Internal

Revenue Service confirming the Trust Fund’s tax-exempt status and clarifying that the

income of the Trust Fund “is derived from the exercise of an essential governmental

function.” See Ex. 3, Internal Revenue Service, Private Letter Ruling No. 142169-07 (Dec.

20, 2007);6 see also 2007 Md. Laws ch. 355, § 2; SPP § 34-101(b).

      The Trust Fund is separate and distinct from the System that the Board of Trustees

also oversees, and the individual State systems that comprise it. The System consists of

statutorily identified State systems that provide retirement and other benefits under

Division II of the State Personnel and Pensions Article. See SPP §§ 20-101(mm), (pp), 21-

102; see also COMAR 22.07.01.01 (stating that each individual State system that

comprises the System “is established as a qualified defined benefit plan pursuant to 26



      6
        The private letter ruling is published as PLR 200814104 and is available on
Westlaw, though in an anonymized format. See 2008 WL 905377. We will cite to the
unredacted version, attached hereto as Exhibit 3.

                                            16
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 21 of 61



U.S.C. §§ 401(a) and 414(d)”).        Each individual State system provides retirement

allowances and other defined benefits, whereby participants contribute to the plan and

receive statutorily defined benefits from the plan funded, in part, by other participants’

contributions.

       In contrast to the individual State systems that comprise the System, the Trust Fund

is not a qualified retirement or pension plan under 26 U.S.C. §§ 401(a) and 414(d), but is

established under the authority of 26 U.S.C. § 115, which permits the tax-exempt treatment

of income derived from an essential government function and accruing to a State or

political subdivision. State employees and retirees do not “participate” in the Trust Fund;

they pay no contributions to the Trust Fund; and they receive no health benefits or other

benefits from the Trust Fund. “No private interests participate in or benefit from the

operation of the Trust [Fund],” and any benefit to State employees or retirees is merely

“incidental to the public benefit.” Ex. 3 at 3. The Trust Fund is instead established for the

purpose of helping the State cover the cost of providing the State’s post-retirement health

benefits subsidy, see SPP § 34-101(c), and the Board of Trustees’ duties with respect to

the Trust Fund reflect that fact. As discussed above, those duties are limited to “invest[ing]

and manag[ing]” the assets of the Trust Fund, id. § 34-101(f)(2)(i), and transferring those

assets to DBM for the payment of benefits, along with the usual accounting requirements

that accompany management of such funds, see Ex. 1, § 3.01(b).

       The Board of Trustees does not, moreover, have any role to play in the payment of

benefits and, importantly, “shall not be responsible for the adequacy of the Trust Fund to

meet and discharge any liabilities of the State.” Id. Instead, the Board of Trustees is

                                             17
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 22 of 61



“responsible only for the money and property actually received by the Trust, and then to

the extent described in th[e] Trust Agreement.” Id., § 6.01(c). The Trust Fund therefore

is not subject to any actuarial or other requirements that it maintain a certain level of

funding, and the Board of Trustees’ role is limited to investing the money appropriated to

the Trust Fund. As noted above, that amount consists of the specific amounts deposited

between 2007 and 2009 and their associated investment returns, which currently total

approximately $350 million. S.B. 192 Fiscal Note at 18; see generally Maryland State

Retirement and Pension System, “Post-Retirement Health Benefits Trust: Quarterly Invest-

ment Update,” https://sra.maryland.gov/post-retirement-health-benefits-trust (collecting

investment statements from 2009 through 2019); SPP § 34-101(d).

       The Trust Defendants’ limited role of investing the assets of the Trust Fund makes

sense, as the Trust Fund is an investment fund, designed to generate returns to “assist the

State in financing the postretirement health insurance subsidy paid by the State.” H.B. 72

Fiscal Note at 12. It is the Benefits Fund that actually holds the State subsidies and the

required employee and retiree contributions, see id., and the Trust Defendants do not have,

and are not alleged to have, a role to play with respect to that fund.

       Courts routinely dismiss defendants that have no connection to the acts of which the

plaintiff complains. Under such circumstances, courts have found dismissal appropriate

under both Rule 12 of the Federal Rules of Civil Procedure and Rule 21, which provides,

in pertinent part, that “the court may at any time, on just terms . . . drop a party” or “sever

any claim against a party.” See, e.g., Harris v. Young, 718 F.2d 620, 622 (4th Cir. 1983)

(dismissing state prison official under Rule 21 when he “had no discernible legal

                                              18
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 23 of 61



obligation” regarding county jail); Taccino v. Ford Motor Co., 2019 WL 1429263 at *5

(D. Md. Mar. 29, 2019) (dismissing Ford Motor Co. when “Ford Motor and Ford Credit

are independent corporate entities” and actions by Ford Credit formed basis of complaint),

aff'd, 789 Fed. App’x 373 (4th Cir. 2020); Jimenez v. Wells Fargo, Nat’l Ass’n, 2017 WL

1230823 at *3 (D. Md. Apr. 4, 2017) (dismissing corporate defendant when there was “no

uncontradicted allegation showing that [defendant] was involved with” the disputed

investment).

      C.       All of the New Claims Related to the Funds Are Barred by
               Legislative Immunity.

      Even if the claims in the third amended complaint about inadequate funding of the

Trust Fund had been brought against an appropriate party, they still would be barred by

legislative immunity. “Absolute legislative immunity attaches to all actions taken ‘in the

sphere of legitimate legislative activity.’” Bogan v. Scott-Harris, 523 U.S. 44, 54 (1998)

(citation omitted). The Fourth Circuit has had “no trouble concluding that enacting a

budget is a legislative act.” Kensington Volunteer Fire Dep’t, Inc. v. Montgomery County,

Md., 684 F.3d 462, 471 (4th Cir. 2012). Absolute legislative immunity extends even to

non-legislators, when they are “sued based on their actions associated with the

budgetmaking process.” Id.

      Here, the only action that plaintiffs complain of is the 2020 passage of Senate Bill

192—that year’s Budget and Reconciliation Financing Act—which they allege “divert[s]”

from the Trust Fund the money that should be used to fund the retiree prescription drug

benefit program. ECF 123 at 2, ¶ 76. Although the third amended complaint does not


                                           19
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 24 of 61



specifically allege which defendants are responsible for the budgetary process, for the

reasons explained above, the newly added Trustee Defendants clearly are not. And while

Governor Hogan and Secretary Brinkley do play a role in the budgetary process, they are

immune from suit, as the Trustee Defendants would be even if they were proper parties.

For these threshold, jurisdictional reasons, all of plaintiffs’ claims related to the Trust Fund

should be dismissed.

II.    PLAINTIFFS’ CONSTITUTIONAL CONTRACT CLAUSE CLAIMS MUST BE
       DISMISSED.

       As explained in Cherry v. Mayor and City Council of Baltimore City, the first step

of the Contract Clause analysis is determining “whether there has been an impairment of a

contract.” 762 F.3d 366, 371 (4th Cir. 2014). Plaintiffs have not identified any impairment

of a contract, because the statutory enactments that they cite as the basis for their contract

claim do not, as a matter of law, constitute a contract.

       A.     No Statute, Whether Related to Retiree Prescription Drug
              Benefits or Either Fund, Creates a Contract Between the State
              and Plaintiffs.

       Plaintiffs and AFSCME have repeatedly admitted that all of their claims hinge on

the existence of a contractual right to the prescription drug benefits they currently receive.

ECF No. 1-2 at 8; see also ECF No. 92-1 at 12. But no such right can be found in the

statutes that govern the retiree prescription drug benefit program.

       The Supreme Court has set a high bar for establishing that a legislature intends to

bind a state in contract: “For many decades, this Court has maintained that absent some

clear indication that the legislature intends to bind itself contractually, the presumption is


                                              20
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 25 of 61



that ‘a law is not intended to create private contractual or vested rights but merely declares

a policy to be pursued until the legislature shall ordain otherwise.’” National R. Passenger

Corp. v. Atchison, Topeka, 470 U.S. 451, 465-66 (1985) (quoting Dodge v. Board of

Education, 302 U.S. 74, 79 (1937)). To construe a law as a contract, the legislature’s intent

to bind the state contractually must be “clearly and unequivocally expressed.” Id. at 466;

see also United States v. Winstar Corp., 518 U.S. 839, 875 (1996) (reiterating that a

purported government contractual obligation must “unmistakably appear” on the face of a

statute); Rhode Island Council 94 v. Rhode Island, 705 F. Supp. 2d 165, 178 (D.R.I. 2010)

(holding that Rhode Island statute created no contractual right to retiree health benefits and

stating that the “‘party asserting the creation of a statutory contract must prove that the

legislation is intended to create private contractual or vested rights’” (citation omitted)).

       The “unmistakability doctrine,” as this principle has come to be known, rests on

important public policy grounds. Construing a law as an immutable contractual obligation

would “limit drastically the essential powers of a legislative body.” Atchison, 470 U.S. at

466. Requiring a purported government contractual obligation to “unmistakably appear”

on the face of a statute “thus serve[s] the dual purposes of limiting contractual incursions

on a State’s sovereign powers and of avoiding difficult constitutional questions about the

extent of state authority to limit the subsequent exercise of legislative power.” Winstar,

518 U.S. at 875; see also Puckett v. Lexington-Fayette Urban County Gov’t, 833 F.3d 590,

600 (6th Cir. 2016); Rhode Island Council 94, 705 F. Supp. 2d at 178. These concerns do

not arise where the legislature explicitly invokes the language of contract. Compare

Baltimore Teachers Union, Am. Fed’n of Teachers Local 340, AFL-CIO v. Mayor & City

                                              21
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 26 of 61



Council of Baltimore, 6 F.3d 1012, 1015 (4th Cir. 1993) (having “little trouble” concluding

a contract had been formed when the council “formally ratified the essential agreement

between the City and its employees”), with Puckett, 833 F.3d at 601 (no contracting

language specific to COLAs when only the provision governing the main pension benefit

itself contained vested rights language).

       In Atchison, the Court gave examples of statutory language that would be

sufficiently clear to create a contractual obligation binding the state—language that is

absent from the statutes and regulations at issue here. For example, if a statute “‘provides

for the execution of a written contract on behalf of the state[,] the case for an obligation

binding upon the state is clear.’” 470 U.S. at 466 (quoting Dodge, 302 U.S. at 78)

(emphasis omitted). Or if a statute explicitly provided that two states “‘covenant and agree

with each other,’” that too would be a sufficient indication of “the intent to make a

contract.” Id. at 469-70 (quoting and discussing United States Trust Co. v. New Jersey,

431 U.S. 1, 9-10 (1977)).

       By contrast, even the repeated use of the term “contract” throughout the statute at

issue in Atchison was not “‘an adequate expression of an actual intent’ of the State to bind

itself.” 470 U.S. at 466-67 (quoting Wisconsin & Mich. Ry. Co. v. Powers, 191 U.S. 379,

386-87 (1903)). Instead, the Court looked for, and did not find, “language of contract” by

which the state “explicitly bound” itself in a “covenant.” 470 U.S. at 470. For example,

even where legislation “directs state officials to fund [a] plan as it exists,” such legislation

“falls at least a step short of clearly expressing a contractual commitment not to change

benefit levels or other plan variables by legislation.” National Educ. Assoc. R.I. v.

                                              22
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 27 of 61



Retirement Bd. of R.I Employees’ Ret. Sys., 172 F.3d 22, 28 (1st Cir. 1999), cert. denied,

528 U.S. 929 (1999). The absence of a contract is particularly clear where continued

funding of a benefit is expressly contingent on variable appropriations, as in this case. See

Parella v. Retirement Bd. of R.I. Employees’ Ret. Sys., 173 F.3d 46, 61 n.11 (1st Cir. 1999).

       Plaintiffs have not identified any language in the statutes or regulations they cite

that could be construed as unmistakably creating a contractual right to prescription drug

coverage for retirees. Section 2-508—which plaintiffs cite as a basis of their claim, ECF

123, ¶ 33—provides that the “health insurance benefit option for retirees shall include a

prescription drug benefit that . . . has the same co–payments, coinsurance, and deductible

that apply to the prescription drug benefit for active State employees.” SPP § 2-508(d)(2).

But that provision cannot be a source of the plaintiffs’ asserted rights because it was added

by the same bill that expressly provided that the prescription drug benefit would be phased

out in 2020. 2011 Md. Laws ch. 397, § 1 (“The State shall discontinue prescription drug

benefits for Medicare-eligible retirees in fiscal year 2020.”).

       Nor does the 2004 version of SPP § 2-509.1 establish a clear and unmistakable

contractual right. It provides in its entirety:

       The State shall continue to include a prescription drug benefit plan in the
       health insurance benefit options established under the Program and available
       to retirees under §§ 2-508 and 2-509 of this subtitle notwithstanding the
       enactment of the federal Medicare Prescription Drug, Improvement, and
       Modernization Act of 2003 or any other federal law permitting states to
       discontinue prescription drug benefit plans to retirees of a state.

2004 Md. Laws ch. 296. Although this provision directs the State to continue offering a

prescription drug benefit, it does not use the language of contract. It describes the


                                                  23
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 28 of 61



prescription drug benefit plan as an “option” available to retirees, who must elect it and

pay the premium, deductible, and co-pay. Retirees are not required to elect that option,

and they do not pay in advance—as State employees do for their pensions—to ensure that

the option is available at retirement. There is no mention of contract, contracting parties,

or consideration.

       Under Maryland law, “[i]t is universally accepted that a manifestation of mutual

assent is an essential prerequisite to the creation or formation of a contract.” Cochran v.

Norkunas, 398 Md. 1, 14 (2007). But § 2-509.1, as it existed prior to the General

Assembly’s 2011 announcement of the transition to Medicare Part D, did not evidence any

“mutual assent” or “intent to be bound.” Id. Instead, the General Assembly in 2004 simply

directed the State—here the Secretary of the Department of Budget and Management—to

continue offering a prescription drug benefit plan despite the 2003 enactment of Medicare

Part D, because of concerns that the “donut hole” made that federal option a poor substitute

for the benefits offered by the State. The enactment of the Affordable Care Act in 2010,

however, addressed that concern, as it promised to reduce a retiree’s out-of-pocket

expenditures significantly by closing the “donut hole” in 2020. Accordingly, the General

Assembly altered its instructions to the Department, directing it to continue offering some

form of coverage until those federal provisions took effect, which was initially projected

to happen in July 2019, but was later accelerated to January 2019.

       None of the legislation on which plaintiffs rely contains the type of clear and

unmistakable statement necessary to rebut the presumption against the statutory formation

of enforceable contractual rights. Instead, the statutory provisions set up a series of

                                            24
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 29 of 61



programs that unilaterally provide some prescription drug benefit as part of health benefits

offered to state employees upon retirement in exchange for payment of premiums at that

time. Plaintiffs have never explained, and in fact appear not to contend, that some

contractual obligation to state retirees “unmistakably appear[s]” on the face of this, or any

other statute, yet it is exactly that level of statutory certitude that is a necessary precondition

to their claim. See Winstar Corp., 518 U.S. at 875.

       The legislation on which plaintiffs rely for their “contract” not only lacks the

necessary clear and unmistakable intent to bind the State contractually, it also lacks the

essential terms and basic attributes of a legally-enforceable contract. “[A] contract must

express with certainty the nature and extent of the parties’ obligations and the essential

terms of the agreement. If an agreement omits an important term, or is otherwise too vague

or indefinite with respect to an essential term, it is not enforceable.” Stone v. Wells Fargo

Bank, N.A., 361 F. Supp. 3d 539, 551 (D. Md. 2019) (citations omitted); see also County

Comm’rs for Carroll County v. Forty W. Builders, Inc., 178 Md. App. 328, 377 (2008)

(stating that “an enforceable contract must express with definiteness and certainty the

nature and extent of the parties’ obligations”). Here, even if the statute can be read to

impose an obligation on the State, that obligation is simply to “include” a “plan” as an

“option.” SPP § 2-509.1(a)(1). But the scope of such a “plan” is not fixed or definite, nor

does it contain even the most basic description of what such a plan must include. Instead,

the Legislature has given the Secretary of the Department of Budget and Management

broad discretion to design the type and level of benefits available under the plan. Id. § 2-

503(b)(1) (providing that “[t]he Secretary may arrange as the Secretary considers

                                                25
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 30 of 61



appropriate any benefit option”). This delegation of discretion, along with the fact that

these benefits have varied over time pursuant to that discretion, weighs heavily against

contract-formation.

       As the Fourth Circuit has held in the analogous ERISA context, an “express

reservation” of the right to modify benefits is “plainly inconsistent with any alleged intent

to vest those benefits.” Gable v. Sweetheart Cup Co., 35 F.3d 851, 856 (4th Cir. 1994),

cert. denied, 514 U.S. 1057 (1995). Here, not only do retiree prescription drug benefits

vary from year to year, after 2014 they were provided through Medicare Part D, with the

State only augmenting that coverage through a State-funded wrap-around plan. See

Department of Budget and Management, “Guide to Your Health Benefits: January 2014 to

December 2014,” at 3. The General Assembly’s modification of the prescription drug

benefit and its funding over time are inconsistent with any claim that those benefits were

fixed and vested.

       Nor is there any statutory language that could possibly be construed as establishing

a contractual relationship between the plaintiffs and the Board of Trustees. Plaintiffs allege

that they “have a contract” related to the Trust Fund based solely on SPP §§ 2-502.1 and

2-508, ECF 123, ¶¶ 33, 115, but neither provision imposes any duty upon, or even

mentions, the Board of Trustees. Section 2-502.1 requires the Department of Budget and

Management to establish a prescription drug program for retirees, SPP § 2-502.1(b), while

§ 2-508 provides that “the State may establish separate health insurance benefit options for

retirees that differ from those for active State employees,” id. § 2-508(d)(1) (emphasis

added). Neither vests any duty or authority whatsoever in the Board of Trustees. Similarly,

                                             26
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 31 of 61



plaintiffs rely on regulatory provisions in Title 17 of the Code of Maryland Regulations,

but that regulatory Title applies to the Department of Budget and Management, not the

Board of Trustees. Cf. SPP § 21-110; COMAR Title 22.

       Nor could SPP § 34-101 form any “contract” between the Board of Trustees and

plaintiffs. As discussed above, that provision—though it governs the Trust Fund and

applies to the Board of Trustees—establishes the Trust Fund “to assist the State in

financing the postretirement health insurance subsidy,” SPP § 34-101(c), with no

contractual duties, either express or implied, flowing therefrom to individual State

employees or retirees. See SPP § 34-101(f). In fact, the Trust Agreement that governs the

Trust Fund expressly states that the Board of Trustees “shall not be responsible” for the

specific aspect of the Fund that forms the basis of plaintiffs’ claim, namely, “the adequacy

of the Trust Fund to meet and discharge any liabilities of the State.” Ex. 1, § 3.01(b). And,

like the retiree prescription benefit, the Trust Fund itself has undergone “numerous

legislative amendments” over the years, as plaintiffs acknowledge. ECF 123, ¶ 79. None

of this supports the conclusion that either the retiree prescription drug benefit or the Trust

Fund was intended to constitute an immutable contractual commitment.

       B.     Cases Applying Atchison Hold that Benefit Programs, Unlike
              Pensions, Are Not Enforceable as Contracts.

       Atchison represented a sea change in the law governing when public benefit

programs give rise to contract rights. Before Atchison, many courts had held that statutes

or ordinances setting forth pension benefits constituted contractual obligations because

they provided rights to a defined benefit, often promised in exchange for contributions from


                                             27
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 32 of 61



employee salaries. All the pre-Atchison cases cited by the Court in its bench ruling on

plaintiffs’ motion for preliminary relief fall into this category; none involved eligibility to

participate in health or prescription drug benefits upon further payment after retirement.

See Yeazell v. Copins, 98 Ariz. 109, 115 (1965) (right to pension vested on acceptance of

employment); Jones v. Cheney, 253 Ark. 926, 932 (1973) (contract formed when employee

“received his full salary” and was then required to return “a part to meet his share of the

contribution to the retirement fund”); Singer v. City of Topeka, 227 Kan. 356, 363 (1980)

(contributions made to pension funds constituted deferred compensation); Hickey v.

Pension Bd. of City of Pittsburgh, 378 Pa. 300, 311 (1954) (prior contributions created

vested contractual right); Bakenhus v. City of Seattle, 48 Wash. 2d 695, 698 (1956) (en

banc) (pension is deferred compensation). In all these pre-Atchison cases, the clear

structure of the pension plans (funded by employee contributions and returned as a defined

benefit only after fulfillment of conditions precedent like service requirements) was the

focus of the inquiry rather than the statutory language, as Atchison subsequently required.

       The post-Atchison cases cited in this Court’s bench ruling applied the reasoning of

pension fund cases to non-defined benefits like health insurance, and all have been called

into question. See, e.g., Omer v. Tagg, 235 Neb. 527, 530 (1990) (health insurance),

disapproved of by Livingston v. Metropolitan Utilities Dist., 269 Neb. 301, 308 (2005)

(rejecting conclusion that “health insurance is akin to deferred compensation” and

pensions). For example, Thorning v. Hollister School District relied on a pre-Atchison

case, California League of City Employee Associations v. Palos Verdes Library Dist. 87

Cal. App. 3d 135, 139 (Ca. Ct. App. 1978), in holding that the general rule that pension

                                              28
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 33 of 61



rights begin vesting on the first day of employment “extends to other types of benefits.”

11 Cal. App. 4th 1598, 1606 (Cal. Ct. App. 1992). The Ninth Circuit later found California

League unpersuasive because it did not address the plaintiffs’ “heavy burden” to

demonstrate that a legislature had bound itself contractually through “clear and

unmistakable” terms, or make any analysis of the intent of the legislature to so bind itself.

San Diego Police Officers’ Ass’n v. San Diego City Employees’ Ret. Sys., 568 F.3d 725,

740, 737 (9th Cir. 2009). And, with regard to the New York case cited by this Court, the

regulations of the municipality at issue there “provide[d] that ‘coverage will be maintained

until the employee’s or official’s death.’” Emerling v. Village of Hamburg, 680 N.Y.S. 2d

37, 37 (N.Y. App. Div. 1998). Where no such express language exists, subsequent New

York courts have refused to find a contractual right to benefits. See Weaver v. Town of N.

Castle, 153 A.D.3d 531, 533-34 (N.Y. App. Div. 2017) (“Nothing in the language” of the

resolution at issue evidenced an intention to create contractual right.).

       The out-of-state decisions cited in the Court’s bench ruling thus do not support the

conclusion that, after Atchison, a state statute can create a contractual obligation in the

absence of clear and unmistakable language to that effect. And, many post-Atchison

decisions support the conclusion that retiree health benefits and retiree prescription drug

benefits are welfare benefits that do not create vested contractual rights. For example, in

Davis v. Wilson County, 70 S.W.3d 724, 728 (Tenn. 2002), the county law at issue

“established requirements for eligibility, but contained no clear and express language

stating that the health care benefits were intended to vest or could never be amended or

terminated,” and thus were insufficient to create a contractual right. And in Sacramento

                                             29
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 34 of 61



County Retired Employees Ass’n v. County of Sacramento, 975 F. Supp. 2d 1150 (E.D.

Cal. 2013), retirees argued that an implied contract arose from the government employer’s

“enacting resolutions providing” a subsidy for health benefits and expressing an “intent to

use excess earnings to provide a subsidy.” Id. at 1158. The court rejected this argument,

holding that plaintiffs failed to establish any vested right through express contractual

commitment, funding arrangements, legislative language, GASB provisions, or otherwise.

See id. at 1162-66. And just last year, a North Carolina court rejected the same argument

plaintiffs make here, concluding that “health care insurance benefits were not vested

benefits, unlike pensions.” Lake v. State Health Plan for Teachers & State Employees, 825

S.E.2d 645, 652 (N.C. Ct. App.), review dismissed, 825 S.E.2d 254 (N.C. 2019), and

appeal dismissed, review allowed, 837 S.E.2d 887 (2020) After surveying other states’

experiences, the Lake court concluded that there was no basis for finding that “an express

and unalterable contractual relationship exists, on any basis, for the State to provide static

and non-contributory health care insurance benefits to retirees.” Id. at 653.

       There is no judicial analog to Lake here in Maryland, and no Maryland court has

had the same opportunity to address the issues that this case and Lake present, but there is

a relevant and persuasive 2005 Opinion of the Attorney General. See 90 Md. Op. Att’y

Gen. 195 (2005); Dyer v. Board of Educ. of Howard County, 216 Md. App. 530, 536 (2014)

(stating that, while not binding, “opinions of the Attorney General are, nevertheless,

generally entitled to careful consideration”) (internal quotation marks and citation

omitted). The Attorney General’s Opinion, issued after the 2004 legislation continuing

retiree prescription drug benefits but before the 2011 legislation phasing them out,

                                             30
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 35 of 61



explained that the Maryland retiree health benefit plan does not create a contractual right.

In reaching this conclusion, the Attorney General followed the instruction in Atchison that,

because of the “strong presumption that statutes do not create contractual rights,” to create

such a right the statute must contain “‘an adequate expression of an actual intent’ of the

State to bind itself” in a contractual relationship with the other party. 90 Md. Op. Att’y

Gen. 195, *7 (citing Atchison, 470 U.S. at 465-67). The Attorney General then reviewed

the 2004 statute at issue here, found that it “does not expressly create a contractual right,”

id. at *8, and thus concluded that “there is no contractual right to retiree health care benefits

that could be impaired if the General Assembly were to amend the statute to change the

level of benefits or subsidy,” id. at *9.

       The Attorney General reached that conclusion through the same sound analysis that

led the Lake court to conclude that the North Carolina program similarly did not create a

contractual right.   First, the Attorney General compared the language of the retiree

prescription drug program to that of the pension statute, which does create “rights [that]

are contractual in nature.” Priester v. Board of Appeals of Baltimore County, 233 Md.

App. 514, 547 n.19 (2017). Whereas the pension statute states that the payment of pension

benefits is an “obligation[] of the State,” SPP § 21-302(a), the retiree health benefits statute

contains no similar language. 90 Op. Md. Att’y Gen. 195 at *12. To the contrary, the

statute makes funding of the health and welfare benefits program, of which the retiree




                                               31
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 36 of 61



prescription drug plan is a part, discretionary. SPP § 2-504 (“Each year the Governor shall

include money in the State budget to pay the State share of the costs of the Program.”).7

       The Attorney General pointed out that, in other respects as well, the retiree

prescription drug benefit—like all other employee health and welfare benefits in

Maryland—does not share the contractual features of the state employee pension plan.

Pension benefits are a form of deferred compensation, in which salary withheld from State

employees during their working years is returned to them in the form of a monetary pension

after they retire. Frank v. Baltimore County, 284 Md. 655, 662 (1979) (“A . . . sensible

description of the pension is that each monthly payment represents a prorated return of the

employee’s contributions augmented by employer generated funds.”). Eligible State

employees are automatically enrolled in the pension system “as a condition of

employment,” SPP §§ 23-203, 24-204, 25-202, 26-202, and they contribute financially to

future pension benefits while employed. SPP § 21-312; see 90 Op. Md. Att’y Gen. 195 at

*12. The same is not the case for retiree prescription drug benefits. Retirees are not

required to participate, but instead they “may enroll and participate” in the health and

prescription drug plan, SPP § 2-508, see 90 Op. Md. Att’y Gen. 195 at *8 n.16, and then

only if they pay the requisite premium and copays, see SPP § 2-508(d)(2).




       7
         Although the General Assembly directed the Governor to pay the State’s share of
the program, the Secretary retains the discretion under SPP § 2-502(a) and (b)(ii) and (iii)
to define the scope of the program and what the State’s share will be in any given year. By
contrast, the Legislature grants other state insurance programs mandatory, non-
discretionary funding amounts. See, e.g., Md. Code, Ann., Ins. Art. § 31-107.2(a)(2).

                                            32
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 37 of 61



       As the Attorney General described in 2005, another clear indication of the non-

contractual nature of the retiree prescription drug statute is the wide discretion that the

General Assembly granted to the Secretary of the Department of Budget and Management

to set the conditions regarding the state health and welfare benefit program, including its

extension to retirees. See SPP § 2-502(a) (general grant of authority to the Secretary); 90

Md. Op. Att’y Gen. 195 at *3, *13 (discussing General Assembly’s direction to Secretary

to provide for prescription drug coverage).

       The Attorney General’s analysis remains persuasive under the current state of the

law, and as to the legislature’s intent. See Chesek v. Jones, 406 Md. 446, 463 (2008)

(stating Attorney General’s Opinions deserve “great consideration in determining the

legislative intention”) (citation and internal quotation marks omitted). All of the legislative

history in this area indicates that the General Assembly intended for the state retiree

prescription drug program to be administered according to its direction, which might

change from time to time as the landscape for the provision of prescription drug benefits

to seniors changed. There is no clear language in any statute indicating the General

Assembly’s intent to contractually bind the state, and therefore the plaintiffs’ Contract

Clause claims must be dismissed, as must AFSCME’s statutorily based Contract Clause

claims.8


       8
         Even if plaintiffs had adequately pleaded a contractual obligation on behalf of the
State, the potential availability of other contract remedies further undermines their Contract
Clause argument. The Fourth Circuit has stated that, “[i]f the plaintiffs retain the right to
recover damages for breach of contract, there is no impairment of contract under the
Contract Clause.” Cherry, 762 F.3d at 371. Here, the State does not argue that the statutory

                                              33
       Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 38 of 61



III.   PLAINTIFFS HAVE NOT ADEQUATELY ALLEGED THE EXISTENCE OF A
       CONTRACT UNDER STATE LAW, PRECLUDING THEIR NON-
       CONSTITUTIONAL CONTRACT CLAIMS.

       That the relevant statutes do not establish a contractual right to prescription drug

benefits disposes of the plaintiffs’ Contract Clause claims because they do not allege any

other basis for the rights that they assert. AFSCME bases its constitutional claim on these

same statutes and those claims fail by the same standard. But to the extent that either group

of plaintiffs seeks to base their contract claims on anything other than the statutes

governing retiree prescription drug benefits, they are subject to dismissal on several

grounds additional to those described above.

       A.      Maryland Has Not Waived Sovereign Immunity for Contract
               Claims or Declaratory Judgment Actions Seeking Interpretation
               of a Contract.

       The doctrine of sovereign immunity bars actions in contract against the State of

Maryland absent fulfillment of specific conditions that have not been fulfilled here, and it

independently entitles the defendants to dismissal of all non-constitutional contract counts.

All the defendants are entitled to the protections of sovereign immunity, because they are

either the State, State entities, or State officials alleged to be acting in their official capacity

or within the scope of their assigned duties.

       Plaintiffs’ non-constitutional claims based on the existence of an alleged contract

are foreclosed by Stern v. Board of Regents, 380 Md. 691 (2004). The Court of Appeals


changes in 2011 and 2018 “extinguished any remedy that the [plaintiff] would otherwise
have had.” Id. (quoting Horwitz-Mathews, Inc. v. City of Chicago, 78 F.3d 1248, 1252
(1996)). There is nothing about the statute that altered or changed the nature and
availability of the contractual remedies to the plaintiffs.

                                                34
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 39 of 61



there “emphasized that ‘the dilution of the doctrine’ of sovereign immunity should not be

accomplished by the judiciary, and that any direct or implied diminution of the doctrine

falls within the authority of the General Assembly.” Id. at 700 (quoting ARA Health

Services, Inc. v. Department of Public Safety and Corr. Servs., 344 Md. 85, 92 (1996)).

Maryland’s statutory waiver of sovereign immunity regarding contracts is limited to

“written contract[s] that an official or employee executed for the State or 1 of its units while

the official or employee was acting within the scope of the authority of the official or

employee.” Md. Code Ann., State Gov’t § 12-201(a). Maryland has not waived sovereign

immunity for any form of contract that does not bear “a signature of a duly authorized

person.” Stern, 380 Md. at 723. Because neither the third amended complaint nor the

amended complaint in intervention identifies any written contract capable of waiving the

State’s immunity under Stern, their non-constitutional contract claims must be dismissed.

       That goes for plaintiffs’ declaratory judgment claims as well, as Maryland has not

waived sovereign immunity for declaratory judgments “where the stated claim is based

upon an alleged contract.” Id. at 725. While declaratory relief possibly could be awarded

against the State as a remedy for a constitutional claim, see id., Stern bars declaratory relief

that would merely declare rights and duties under an alleged contract. That is the case here,

where both sets of plaintiffs seek a declaration that a statute created a binding contract

between them (or their members) and the State.




                                              35
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 40 of 61



       B.        None of the Plaintiffs Has Adequately Alleged the Existence of a
                 Non-Statutory Contract Right.

       Even if plaintiffs’ non-constitutional claims were not barred by sovereign immunity,

they would still be subject to dismissal because plaintiffs have failed to sufficiently allege

the factual basis for their claims. To the extent that AFSCME alleges that “various

communications” between State officials and its members gave rise to an enforceable

contract right, ECF 131, § 46, that allegation is insufficient, because to set forth a contract

claim, a complaint must set forth “facts showing a contractual obligation owed by the

defendant to the plaintiff.” RRC Ne., LLC v. BAA Maryland, Inc., 413 Md. 638, 655 (2010).

In RRC, the Maryland Court of Appeals held that the allegations of the complaint were not

sufficiently specific when the various documents, proposals, responses, which plaintiff

offered in support of its claim, did not expressly identify the contract term that was

allegedly breached. Id. at 658. AFSCME’s contract claims fall by that same standard, as

they identify no documents or any written materials of any kind to support their allegation

of contract. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (stating that, “[w]hile legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations”).

       The same holds true for the plaintiffs’ allegations about the Trustee Defendants’

purported contractual obligation to deposit money into the Trust Fund. Plaintiffs do not

and cannot point to any language in the trust documents to support their claim, because the

Trust Fund agreement has specific language disclaiming any such obligation: “The

Trustees, Custodian and Trust Administrator shall not be responsible for the adequacy of


                                              36
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 41 of 61



the Trust Fund to meet and discharge any liabilities of the State.” Ex. 1, § 3.01(b). Section

6.01 of the same governing document provides that “the Trustees shall be responsible only

for money and property actually received by the Trust, and then to the extent described in

this Trust Agreement.”

       The IRS private letter ruling confirms that “[n]o private interests participate in or

benefit from the operation of [the Trust Fund]”; and “[t]he benefit to participating

employees is incidental to the public benefit.” Ex. 3 at 3. “If for any reason the State

discontinues [the] Program, the assets of Trust will be transferred to the State general

fund,” not disbursed to participants in the program. Id. at 2. All of these statements belie

plaintiffs’ factually insupportable allegations that the establishment or management of the

Trust Fund created an enforceable contract. For that additional reason, plaintiffs’ claims

sounding in contract should be dismissed.

       C.     There Is No Free-Standing Vested Contractual Right to Retiree
              Prescription Drug Benefits or Funding of those Benefits Under
              Maryland Law.

       Nor has AFSCME alleged a non-statutory legal basis for its claim that “various

communications” from the State gave rise to a contract. AFSCME appears to contend that

the intermediate appellate court in City of Frederick v. Quinn, 35 Md. App. 626 (1977),

created a new form of “vested right” under Maryland law that would extend to the mere

offering of eligibility for participation in a partially-subsidized prescription drug benefit

plan to retirees. For several reasons, Quinn did no such thing.

       First, Quinn is a pension case. The Maryland Court of Appeals described the lower

court’s holding in Quinn as recognizing nothing more than that, “[u]nder Maryland law,

                                             37
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 42 of 61



pension plans create contractual duties toward persons with vested rights under the plans.”

Board of Trustees of Emps.’ Ret. Sys. of City of Baltimore v. Mayor & City Council of

Baltimore City, 317 Md. 72, 100 (1989) (emphasis added), cert. denied, 493 U.S. 1093

(1990). Neither Quinn, nor any other Maryland decision, says anything about whether the

opportunity to enroll in a prescription drug benefit plan is a vested right.

       Second, Quinn addressed a City of Frederick charter provision that stated certain

retired police officers, specified in the statute, “shall be paid, for life, a sum of money.” 35

Md. App. at 628. The statute itself memorialized the City’s obligation to a specific class

of people over a definite time period, using language that unmistakably made a contractual

commitment. With respect to the specific provision at issue in Quinn, the intermediate

appellate court stated that “[t]he future benefits vested as they were proratedly earned, just

as the employees’ rights to their salary vested as it was earned.” 35 Md. App. at 630. But,

unlike a set sum of money to be paid “for life,” id. at 628, the retiree prescription drug

program here is not, and never has been, a defined entitlement. Although there are certain

eligibility criteria that must be fulfilled involving years of service, even when those criteria

are complete and after the retiree has retired, steps remain before a retiree can obtain

prescription drug benefits. Specifically, the retiree must opt to receive the coverage and,

most importantly, pay a premium before any prescription drug benefit can be paid.

       Third, Quinn was decided eight years before Atchison, whereas in its post-Atchison

decisions, the Maryland Court of Appeals has recognized the importance of unmistakable

contractual language when construing a statute as creating a vested right. For example, in

Board of Trustees, the Court found it significant that “the Baltimore City Code expressly

                                              38
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 43 of 61



recognizes the existence of a contractual relationship.” 317 Md. at 100. The Baltimore

City pension plan was again at issue in Cherry, where no parties contested that the cost-of-

living-adjustment provisions at issue established “contract or vested rights.” 762 F.3d at

372. Here, by contrast, the statutory language at issue does not establish an express

contractual obligation under Maryland law, because it does not promise any class of

retirees any defined benefit. Quinn simply does not effect the fundamental alteration of

governmental benefits law that AFSCME suggests that it does.

       D.     Even If There Were Some Right to Prescription Drug Coverage,
              There is No Allegation That Supports the Existence of Such a
              Right After 2011.

       Even if there were some source of contractual right for some group of retirees, any

of the plaintiffs who were still State employees after the 2011 amendments announced the

end of the prescription drug program—including all of AFSCME’s members—certainly

could not lay claim to any such right. It is uncontroverted under Maryland law that claims

to pension benefits are subject to “reasonable modifications of a pension plan at any time

before the happening of the defined contingencies.” Saxton v. Board of Trustees of Fire &

Police Emp. Ret. Sys. of City of Baltimore, 266 Md. 690, 694 (1972). “[W]hen a right is

created in a pension plan, i.e., death-disability, etc., that right accrues at the time of the

occurrence,” i.e., when the “injuries occurred.” Davis v. Mayor & Alderman of City of

Annapolis, 98 Md. App. 707, 719 (1994). Here, no retiree had the option to enroll in a

prescription drug benefit plan before he or she retired from State service. Therefore, even

if the existence of that option had created a right, that right could be modified under

Maryland law “at any time before the happening” of the retirement of the employee,

                                             39
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 44 of 61



Saxton, 266 Md. at 694, one of the defined contingencies of a retiree prescription drug

benefit plan.

       AFSCME alleges that it represents the interests of various categories of “current

State employees” in this litigation. ECF 131, ¶¶ 9, 10, 11. It has not alleged that it

represents the interests of any State retiree, retiree dependent, or beneficiary who was

eligible to purchase retiree prescription drug coverage on November 1, 2019, when it filed

its complaint in intervention. And yet it points to the 2011, 2018, and 2019 legislation

governing the transition to Medicare Part D—all of which affect only retirees—as the

source of its members’ alleged harm. Id. ¶¶ 17, 18, 20, 38-39. AFSCME has not

articulated how any of its members, all of whom are current State employees, could

possibly have a vested right in a retiree prescription drug plan, when the option to enroll in

it is contingent on the unfulfilled condition precedent that the employee must be retired.

       “[A] justiciable controversy is one where there are interested parties asserting

adverse claims upon a state of facts which must have accrued wherein a legal decision is

sought or demanded.” Maryland State Admin. Bd. of Election Laws v. Talbot County, 316

Md. 332, 339 (1989). AFSCME asserts a non-justiciable controversy concerning a state

of facts that has not yet accrued for its members, and AFSCME’s complaint in intervention

should therefore be dismissed in its entirety.




                                             40
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 45 of 61



IV.    PLAINTIFFS’ CLAIMS FAIL EVEN IF THE RETIREE PRESCRIPTION DRUG
       BENEFIT PROGRAM HAD CREATED A CONTRACTUAL RIGHT.

          A.     Plaintiffs’ Claims Fail Because, by Enacting New Prescription
                 Drug Programs in 2019, the State Has Fulfilled Any Purported
                 Contractual Obligation.

       As discussed above, Plaintiffs derive their claims of a contractual right to continued

prescription drug benefits, in part, on SPP § 2-509.1 (enacted as 2004 Md. Laws ch. 296),

which provides that the State “shall continue to include a prescription drug benefit plan in

the health insurance benefit options” available to retirees. Plaintiffs’ claims, however,

ignore the fact that the State has provided such a plan. As set forth above, in 2019 the

Legislature enacted new prescription drug benefits that were designed to replace the

benefits that had previously been provided. 2019 Md. Laws ch. 767. Depending on when

the employee retires, these benefits can include reimbursement for (1) out-of-pocket costs

above the same caps that apply to non-Medicare-eligible retirees under the State plan;

(2) out-of-pocket costs incurred once a Medicare-eligible retiree enters the “catastrophic”

phase of Medicare Part D coverage; and (3) out-of-pocket costs incurred for life-sustaining

medications that are covered through the State’s health insurance benefit options but are

not covered under the Medicare Part D program in which the retiree is enrolled. Id.

(codified at SPP § 2-509.1(d)-(f)). A program whereby costs associated with prescription

drugs are reimbursed by the State is, unquestionably, a “prescription drug benefit plan.”

Accordingly, even if § 2-509.1(a)(1) had established a binding contractual obligation, the

plans offered under the 2019 legislation would satisfy that obligation.




                                             41
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 46 of 61



             B.   Plaintiffs’ Claims Fail Because Medicare Part D and the
                  Additional Benefits Provided by Chapter 767 Together
                  Constitute a “Reasonable Modification” of that Program.

       The plan options offered under Chapter 767 also defeat plaintiffs’ Contract Clause

claim because that legislation, along with the benefits provided by Medicare Part D,

constitute a “reasonable modification” of any purported contract. “[T]he government may

unilaterally modify” even contractual pension benefits, “so long as the changes do not

adversely alter the benefits, or if the benefits are adversely altered, they are replaced with

comparable benefits.” Davis v. Mayor & Alderman of City of Annapolis, 98 Md. App. 707,

715 (1994). “To qualify as a ‘reasonable modification,’ a revised plan must provide the

employees with ‘substantially the program [they] bargained for and any diminution thereof

must be balanced by other benefits or justified by countervailing equities for the public’s

welfare.’” Cherry, 762 F.3d at 372 (quoting Quinn, 35 Md. App. at 631; alteration in

original).

       Here, retirees retain prescription drug benefit coverage through a menu of options

under the Medicare Part D program, which will result in some retirees experiencing lower

costs. Department of Legislative Services, Fiscal & Policy Note Senate Bill 946 (2019),

http://mgaleg.maryland.gov/2019RS/fnotes/bil_0006/sb0946.pdf. And those who see their

costs rise are protected from the large expenditures caused by the federal “donut hole”—

the Legislature’s concern when enacting the original 2004 legislation—because the federal

government has taken action to reduce the impact of those costs. Id. at 6. Finally, the

enactment of Chapter 767 in 2019 provided additional benefits to help defray the

prescription drug costs of retirees whose medication needs push them into “catastrophic”

                                             42
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 47 of 61



coverage under Medicare or who otherwise require access to “life-sustaining” medications

that are available under the State program but not Medicare. SPP § 2-509.1(e), (f). And

Medicare-eligible employees who chose to retire before the end of 2019 could elect to

receive a prescription drug coverage that limits their out-of-pocket expenses to the same

levels that apply to non-Medicare-eligible retirees under the State plan. SPP § 2-509.1(d).

For that category of retirees, there is no significant difference between the coverage offered

by Chapter 767 and the plan available to retirees who, because they are not Medicare-

eligible, continue to receive benefits through the State plan.9

       Together, the suite of benefits offered under Medicare Part D, as augmented by

Chapter 767, are “substantially” the same as those that were previously available under

Maryland’s prescription drug benefit program. Cherry, 762 F.3d at 372. This is not to say

that the two are equivalent for all retirees. Depending on their medication needs and which

Medicare plan options they select, some retirees will see costs go up, while others will see

their costs go down. But the Contract Clause does not require a perfect one-to-one fit;

variations in benefits are constitutionally permissible if they are “‘justified by

countervailing equities for the public’s welfare.’” Id. (quoting Quinn, 35 Md. App. at 631).

The “countervailing equities” here are the fiscal impacts of new accounting rules, which

otherwise would require the State to carry future retiree prescription drug costs on its books

as a $15.9 billion accounting liability, thereby threatening the State’s AAA bond rating and


       9
         AFSCME claims that the co-pays for some drugs are lower under the existing State
prescription drug benefit, but acknowledges that this plan caps an eligible retiree’s out-of-
pocket expenses at the same level as a non-Medicare-eligible retiree’s expenses under the
existing State plan. ECF 131, ¶ 26.

                                             43
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 48 of 61



the fiscal and budgetary havoc that a rating downgrade would cause.             See Public

Employees’ and Retirees’ Benefit Sustainability Commission, 2010 Interim Report, at 27;

see also ECF 12-1 (Moody’s investor service publication discussing the same). Because

the decision to discontinue the full retiree prescription drug benefit program would avert

these budgetary difficulties, the “countervailing equities” support the conclusion that that

decision does not impair any contract under the Contract Clause or Article 24, even if one

existed.

V.     PLAINTIFFS’ OTHER CONSTITUTIONAL CLAIMS FAIL TO STATE A CLAIM.

       In addition to their Contract Clause claims, plaintiffs also allege other federal

constitutional violations, including a violation of the Takings Clause, an equal protection

violation, and possibly even a due process violation. None states a claim.

       A.     Plaintiffs’ Takings Claims Under State and Federal Law Must Be
              Dismissed For Failure To Allege a Compensable Property
              Interest.

       Plaintiffs contend that the State’s transition to Medicare Part D and its budgetary

decisions about the funding of the Trust Fund constitute uncompensated takings under the

Fifth Amendment and its State-law analog, Article III, Section 40 of the Maryland

Constitution.10 ECF 123 (Count V, VI). As explained above, prescription benefits for

Maryland retirees have never been a contractual right; whether any individual retiree even

received the benefits was entirely contingent on the retiree electing the benefit and paying


       10
         Article III, § 40 “has been equated with the Takings Clause of the Fifth
Amendment and the Due Process Clause of the Fourteenth Amendment.” Ellis v.
McKenzie, 457 Md. 323, 332 (2018) (citing Erb v. Maryland Dep’t of Env’t, 110 Md. App.
246, 262 n.2 (1996)).

                                            44
         Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 49 of 61



all amounts necessary to obtain coverage. Under Takings Clause analysis, retiree

prescription benefits are a governmental benefit as opposed to a compensable property

right.

         There are four principal questions in a claim based on the Takings Clause: (1) is

there a compensable property interest?; (2) is there a taking?; (3) is the taking for public

use?; and (4) is just compensation paid? See Erwin Chemerinsky, Constitutional Principles

and Policies, § 8.4 (Aspen Publishers 2015) (discussing the Federal Takings Clause). As

the Maryland Court of Appeals has explained, “[i]n order to make a successful claim under

the Takings Clause, appellants must establish first that they possess a constitutionally

protected property interest.” Neifert v. Department of Env’t, 395 Md. 486, 522 (2006)

(citing Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1000-01 (1984)).

         In evaluating takings claims, courts frequently must “sort among various,

sometimes overlapping, claimed interests, some of which may be in the nature of property

compensable under the Fifth Amendment and others of which not.” Arctic King Fisheries,

Inc. v. United States, 59 Fed. Cl. 360, 369 (2004). In sorting these interests, courts

distinguish between interests that trigger procedural protections under the Due Process

Clause, and “property” under the Takings Clause. For an interest in a governmental benefit

to trigger due process protections, the claimant must have “a legitimate claim of entitlement

to it.” Nelson v. Colorado, 137 S. Ct. 1249, 1264 (2017) (citing Castle Rock v. Gonzales,

545 U.S. 748, 756 (2005)). But federal courts reject as “without foundation” the argument

that a “legitimate claim of entitlement” to a valuable governmental benefit “rises to the

level of ‘property’ protected by the takings clause.” Kisaz v. Webster, 707 F.2d 524, 539

                                             45
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 50 of 61



(D.C. Cir. 1983); see also Arctic King Fisheries, 59 Fed. Cl. at 372-73; Pittman v. Chicago

Bd. of Educ., 64 F.3d 1098, 1104 (7th Cir. 1995) (stating that “property” as used in the

Takings Clause “is defined much more narrowly than in the due process clauses”).

       “Private property” as used in the Takings Clause typically “encompasses real

property and personal property, including intellectual property.” Pittman, 64 F.3d at 1104.

It does not, however, include claims to statutory entitlements, and for good reason: “If a

statutory benefit could not be rescinded without the payment of compensation to the

beneficiaries, it would be extremely difficult to amend or repeal statutes,” creating a

“ratchet effect” that would “enormously curtail the operation of democratic government.”

Id. at 1104-05.

       Although valid contracts are property that can be subject to a takings claim, Lynch

v. United States, 292 U.S. 571, 579 (1934), here there is no contract, for the reasons set

forth above. And in the absence of a contractual right to healthcare benefits, prescription

drug coverage is merely a governmental benefit, not a property interest protected under the

Takings Clause. See AFT Michigan v. State of Michigan, 497 Mich. 197, 225 (2015)

(noting in the context of retiree health benefits that “[i]ndividuals . . . have no constitutional

right to receive any particular governmental benefits”); see also Pineman v. Fallon, 842

F.2d 598, 602 (2nd Cir.), cert. denied, 488 U.S. 824 (1988) (when Connecticut changed

eligibility, making it harder for women to qualify for retirement benefits, the legislature’s

“adjustment of the benefits and burdens of economic life” was “not a taking requiring

government compensation”).



                                               46
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 51 of 61



       Furthermore, even in the case where a contractual right to a pension benefit is set

forth plainly in statute, there is no corollary constitutional right in the funding of that

benefit. See Thole v. U.S. Bank N.A, 140 S. Ct. 1615, 1619 (2020) (holding that the absence

of an injury-in-fact implies no taking of a property right); accord Board of Trs. of Emps.’

Ret. Sys. of Balt. v. Mayor of Balt., 317 Md. 72, 111 (1989), cert. denied, 493 U.S. 1093

(1990) (stating that the “right to receive benefits does not, however, give” a concomitant

“right to direct or control the investment of funds”).

       As plaintiffs have acknowledged from the outset of this case, the lack of contractual

obligation to provide retiree prescription drug benefits or to fund those benefits in any

particular manner or at any particular level forecloses all of their claims, including their

takings claims. See ECF No. 1-2 at 8. Because a non-contractual right to prescription drug

benefits does not rise to the level of “property” for purposes of the Takings Clause,

plaintiffs’ takings claim must be dismissed.

       B.     Plaintiffs Fail to State a Claim for Equal Protection.

       Count XI fails to state a claim because it asserts only a bare, one-sentence allegation

that defendants “deprived the Plaintiffs of equal protection of the laws in violation of the

Fourteenth Amendment to the United States Constitution.” ECF 123, ¶ 158. Because

plaintiffs do not allege that they belong to a suspect class, rational basis review applies,

and courts have applied that deferential standard to uphold benefit reductions for public

employees against equal protection challenges, even when based on distinctions that do not

exist here, for example, between unionized and non-union employees. See Sacramento

County Retired Employees Ass’n, 975 F. Supp. 2d at 1167-70. Nor can these defendants

                                               47
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 52 of 61



be held accountable for the General Assembly’s rationally based decision to contain the

rising cost of retiree health care benefits by modifying the retiree prescription drug benefit,

or the General Assembly’s budgetary decision about how best to cover the cost of its

benefits program. Accordingly, Count XI should be dismissed.

       C.     The Legislative Process Provided Plaintiffs With All the Process
              that Is Due Under Federal and State Law.

       It is unclear whether plaintiffs allege a due process claim, as none of their fifteen

claims is styled as such. But to the extent that any of plaintiffs’ claims allege, in substance,

a violation of due process, see ECF 123, ¶ 147, the claim must be dismissed because the

process by which the General Assembly enacted the legislation at issue here satisfies due

process. As discussed above, due process protections are triggered by an individual’s

interest in a governmental benefit if the claimant has “‘a legitimate claim of entitlement to

it.’” Nelson, 137 S. Ct. at 1264 (citation omitted). Accordingly, if the State had made an

individualized determination that one or more of the plaintiffs did not qualify for retiree

prescription drug benefits, that determination might have triggered the need for pre- or

post-deprivation procedural protections. But those same individualized protections do not

restrict the wholesale legislative decision to stop offering a benefit altogether.

       The procedural component of the Due Process Clause does not “‘impose a

constitutional limitation on the power of [the legislature] to make substantive changes in

the law of entitlement to public benefits.’” Atkins v. Parker, 472 U.S. 115, 129 (1985)

(quoting Richardson v. Belcher, 404 U.S. 78, 81 (1971)). Legislatures have “plenary power

to define the scope and the duration of the entitlement to . . . benefits, and to increase, to


                                              48
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 53 of 61



decrease, or to terminate those benefits based on its appraisal of the relative importance of

the recipients’ needs and the resources available to fund the program.” Id.

       With respect to such programmatic changes in a benefit program, “the legislative

determination provides all the process that is due.” Logan v. Zimmerman Brush Co., 455

U.S. 422, 432-33 (1982). Thus, State employees and retirees affected by the legislation

transitioning from the State program to the Medicare Part D program “had no greater right

to advance notice of the legislative change . . . than did any other voters.” Atkins, 472 U.S.

at 130. Because the transition to Medicare Part D “was the direct consequence of the

statutory amendment, they have no basis for challenging the procedure that caused them to

receive a different . . . property interest after the amendment became effective,” even if that

different interest was “less valuable.” Id. “All citizens are presumptively charged with

knowledge of the law.” Id. Thus, to satisfy due process, “‘a legislature [generally] need

do nothing more than enact and publish the law, and afford the citizenry a reasonable

opportunity to familiarize itself with its terms and to comply.’” Othi v. Holder, 734 F.3d

259, 270 (4th Cir. 2013) (quoting Texaco, Inc. v. Short, 454 U.S. 516, 532 (1982)). With

seven months between enactment and the start of the Medicare Part D open enrollment

period, plaintiffs had the “reasonable opportunity” required by law and thus do not have a

viable due process claim.




                                              49
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 54 of 61



VI.    PLAINTIFFS’ FIDUCIARY AND BREACH OF TRUST CLAIMS MUST BE
       DISMISSED BECAUSE DEFENDANTS DO NOT OWE ANY FIDUCIARY DUTY
       TO ENSURE THE ADEQUACY OF THE TRUST FUND TO FINANCE THE
       STATE’S POSTRETIREMENT HEALTH BENEFIT SUBSIDY.

       Counts IX and X—which allege that the Board of Trustees’ “complicity in allowing

the State of Maryland to underfund the OPEB Trust fund . . . violated its fiduciary duty to

the” plaintiffs, ECF 123, ¶ 151, and constituted a “breach of trust,” id. ¶ 156—fail to state

a claim because no defendant, as a matter of law, owes a fiduciary duty to the plaintiffs

with respect to any of the funding allegations in the complaint.

       Fiduciary duty is not an omnibus concept; a fiduciary as to one function is not

necessarily a fiduciary as to others. Instead, a party “‘is a fiduciary only as to the activities

which bring the person within the definition.’” Corbett v. Marsh & McLennan Cos., Inc.,

No. CIV. JFM-04-0883, 2006 WL 734560, at *1 (D. Md. Feb. 27, 2006) (quoting Coleman

v. Nationwide Life Ins. Co., 969 F.2d 54, 61 (4th Cir. 1992)). “‘In other words, a court

must ask whether a person is a fiduciary with respect to the particular activity at issue.’”

Id.

       Here, the Board of Trustees is not a fiduciary with respect to the particular activity

at issue, namely the adequate funding of the Trust Fund to subsidize the prescription drug

benefits to the level that plaintiffs desire. The governing statute and trust document vest

no obligation or authority in the Board of Trustees to set funding levels for the Trust Fund;

as discussed above, the governing trust documents expressly state that the Board “shall not

be responsible for the adequacy of the Trust Fund to meet and discharge any liabilities of




                                               50
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 55 of 61



the State.” Ex. 1, § 3.01(b). Instead, the Board of Trustees “shall be responsible only for

money and property actually received by the Trust.” Id. § 6.01(c).

       The Board of Trustees does have a fiduciary duty to “invest and manage” the funds

that are appropriated to the Trust Fund, SPP § 34-101(f)(2)(i), but it owes that duty to the

State, not the plaintiffs. As the IRS concluded in reviewing the relevant plan documents,

the income within the Trust Fund “accrues to the benefit of the State” and “[n]o private

interests participate in or benefit from the operation of the Trust.” Ex. 3 at 3. Although

the money within the Trust Fund might be used to “assist [the] State in providing health

and welfare benefits to eligible retirees,” id. at 2, the benefit to those retirees “is incidental

to the public benefit,” id. at 3. That is underscored by the fact that, “[i]f for any reason the

State discontinues [the] Program, the assets of [the Trust Fund] will be transferred to the

State general fund,” not disbursed to participants in the program. Id. at 2; see also Ex. 2,

¶ 1 (same).

       Plaintiffs allege more broadly that the Board of Trustees has “a duty to properly

administer and enforce” all of “the statutes in the Div. II articles of the State Personnel and

Pensions Code,” ECF 123, ¶ 84, but the statute that they cite as the source of the Board of

Trustees’ alleged fiduciary duty is far narrower.          Section 21-111(a)(1) of the State

Personnel and Pensions Article11 merely authorizes the Board of Trustees to require, as it

“considers necessary,” certified copies of records and issue subpoenas and other process

for the attendance of witnesses and production of documents before the Board. It does not



       11
            Plaintiffs’ citation to “SPP § 21-1119a)(1)” is presumably a typographical error.

                                               51
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 56 of 61



establish any fiduciary duty, much less a duty to enforce all aspects of Division II of the

pensions article.

          Nor does Count IX plausibly allege that any of the other defendants owes plaintiffs

a fiduciary duty to appropriate any particular amount of money into the Trust Fund. When

a plaintiff claims that a defendant acted in breach of fiduciary duty, “there are two means

by which [the plaintiff] can establish that a defendant had the fiduciary authority to engage

in such activities.” Corbett, 2017 WL 532353 at *1. First, the plaintiff can “demonstrate

that the defendant is a named Plan fiduciary that was assigned such authority.” Id. Second,

the plaintiff can “plead specific facts that show the defendant performed specified

discretionary functions with respect to the Plan’s investment options such that it was a de

facto fiduciary.” Id.      Neither applies here, however, because business and budgetary

decisions about how much money to allocate to the Trust Fund do not give rise to fiduciary

duties.

          The Sixth Circuit’s decision in Sengpiel v. B.F. Goodrich Co., is instructive on this

point. Sengpiel affirmed a district court judgment disposing of certain retirees’ ERISA-

based fiduciary duty claims against B.F. Goodrich. 156 F.3d 660, 662-63 (6th Cir. 1998),

cert. denied, 526 U.S. 1016 (1999). The appellate court concluded that the company “did

not act in a fiduciary capacity when it transferred [its] pension and welfare plan liabilities”

to a new company. Id. at 662. As the court explained, fiduciary duties do not necessarily

attend every step affecting an employee benefit program. It distinguished “between

employer actions that constitute ‘managing’ or ‘administering’ a plan”—which give rise to

fiduciary duties—“and those that constitute merely ‘business decisions,’” which do not.

                                               52
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 57 of 61



Id. at 665. The decision whether “to amend or terminate a welfare benefits plan,” the Sixth

Circuit concluded, was a “business decision” that did not give rise to fiduciary duties. Id.

That a decision “may ultimately affect the security of employees’ welfare benefits does not

automatically render the action subject to ERISA’s fiduciary duties.” Id. at 666.

       The reasoning of Sengpiel applies with equal force to public employers and beyond

ERISA, and it establishes that, like the Board of Trustees, the other defendants do not owe

plaintiffs a fiduciary duty to ensure that the Trust Fund contains any particular amount of

money. Budgetary and “business decisions” regarding the Trust Fund or the benefits that

the fund’s proceeds help pay do not give rise to fiduciary duties or claims. To hold

otherwise would impose virtually limitless fiduciary duties—and limitless potential

liabilities—on any State entity connected in any way, however remotely and ministerially,

with the issue of public employee health and welfare benefits. Because the law does not

support that remarkable premise, Count IX should be dismissed.

       Count X, though styled as a claim for breach of trust, fails to state a claim for these

same reasons. As discussed above, the IRS’s conclusion that “[n]o private interests

participate in or benefit from the operation of Trust,” Ex. 3 at 3, confirms that plaintiffs are

not the beneficiaries of the Trust Fund. That fact is critical to the Trust Fund’s tax-exempt

status, as the IRS relied on it to conclude “that the income of [the Trust Fund] is derived

from the exercise of an essential governmental function and will accrue to a state or a

political subdivision thereof for the purposes of § 115(1) [of the Internal Revenue Code].

Accordingly, [the Trust Fund’s] income is excludable from gross income under § 115(1)

of the Code.” Id. To hold, as plaintiffs’ urge, that the Fund is intended to benefit plaintiffs’

                                              53
       Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 58 of 61



private interests, would not only jeopardize the Trust Fund’s tax-exempt status, but would

also fail to give the IRS tax decision the deference it is owed. See Dennis v. Fire & Police

Emps.’ Ret. Sys., 390 Md. 639, 660 (2006) (“[I]n a case . . . where the resolution of an issue

of Maryland law depends in part on the resolution of an issue of federal tax law,” an IRS

determination under its regulations “should be afforded a degree of deference similar to the

deference we afford to the decisions of Maryland administrative agencies.”); Board of

Physician v. Banks, 354 Md. 59, 69 (1999) (“[A]n administrative agency’s interpretation

and application of the statute which the agency administers should ordinarily be given

considerable weight by reviewing courts.”).

       Defendants cannot be liable for a breach of trust to plaintiffs, who are not

beneficiaries of the Trust Fund, for complying with the IRS public letter ruling setting forth

the conditions for maintaining the Trust Fund’s tax-exempt status—conditions that the

General Assembly specifically mandated. See SPP § 34-101(b). Plaintiffs state no

cognizable claim in either Counts IX or X, which the Court therefore should dismiss.

VII.   COUNTS XII THROUGH XIV DO NOT STATE SEPARATE LEGAL CLAIMS,
       AND THEIR REQUESTS FOR REMEDY HAVE NO LEGAL BASIS.

       As explained above, plaintiffs have not pleaded sufficient factual allegations to

support their contract-based claims, their constitutional claims, or any other legal claim

against any of the defendants. The four counts that appear at the end of the third amended

complaint—the two Counts XII, Count XIII, and Count XIV—merit dismissal because

they are derivative of the earlier claims and state no claim on their own.




                                              54
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 59 of 61



       The two counts labeled as Count XII seek injunctive or mandamus relief to prevent

the transition to Medicare Part D and to prevent what they describe as “the seizure and

diversion of the employer contributions” from the Trust Fund. ECF 123, ¶ 167. But as

discussed above and in the opposition to motion for preliminary injunction, ECF 125,

neither of these demands are based on a plausible legal claim that would merit such relief.

       The other two counts must be dismissed because they state a remedy, not a claim.

Count XIII demands that “a constructive or resulting trust” be impressed on the Trust Fund,

ECF 123, ¶ 172, but “constructive trust” is a form of remedy, not a cause of action. See

Chassels v. Krepps, 235 Md. App. 1, 15-16 (2017) (“A constructive trust is an equitable

remedy, not a cause of action in itself,” and dismissal of such a count is appropriate because

“there is no standalone cause of action for ‘constructive trust’”), cert. denied, 457 Md. 677

(2018); see also Lyon v. Campbell, 33 Fed. Appx. 659, 663 (4th Cir. 2002) (“A constructive

trust is an equitable remedy, not a cause of action in and of itself.”) (citing 21 Maryland

Law Encyclopedia Trusts § 61 (1997)), cert. denied, 537 U.S. 1000 (2002).

       The same is true with respect to Count XIV. It alleges that the Board of Trustees

“is under a legal duty pursuant to Maryland law, to accurately account for money and

property that was or should have been allocated to, maintained by, or distributed to and

from the [Trust Fund],” ECF 123, ¶ 174, but an accounting is a remedy, not an independent

cause of action. See 1899 Holdings, LLC v. 1899 Ltd. Liability Co., 2013 WL 142303 (D.

Md. Jan. 8, 2013) (“[A] demand for an accounting is generally not an independent cause

of action in Maryland but rather a remedy to another cause of action. If the court dismisses

all other causes of action upon which a claim for an accounting could depend, then a claim

                                             55
      Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 60 of 61



for accounting should also be dismissed.”) (citation omitted); accord Neal v. Pentagon

Fed. Credit Union, 2018 WL 5786119 at *16 (D. Md. Nov. 5, 2018) (“Although an

independent cause of action for accounting has not been entirely abolished in Maryland, it

is no longer necessary in most cases and is rarely recognized.”).

       Even if such an action were still available in Maryland, it would be available only

in the rare case where there is no adequate remedy at law and “one party is under an

obligation to pay money to another based upon facts and records which are known and kept

exclusively by the party to whom the obligation is owed, or where there is a confidential

or fiduciary relation between the parties, and” there is a corresponding duty of accounting.

P.V. Properties, Inc. v. Rock Creek Vill. Assocs. Ltd. P’ship, 77 Md. App. 77, 89 (1988).

Here, plaintiffs do not allege facts sufficient to support the conclusion that an accounting

is necessary. Nor is this a situation where the facts, information, or records related to retiree

prescription drug coverage are not “known and kept exclusively” by the plaintiffs such that

they could give rise to the remedy. Id. Investment statements of the Trust Fund are

published on the Board of Trustees’ website, see https://sra.maryland.gov/post-retirement-

health-benefits-trust, and information related to retiree health benefits funding is available

as part of the operating budget and the audited financial statements of the State, all of which

are available online or upon request. See, e.g., Maryland Budget Highlights, Fiscal Year

2021, Appendix O; Comptroller of Maryland, Comprehensive Annual Financial Report,

https://www.marylandtaxes.gov/forms/CAFR/cafr2019.pdf. There is therefore no more

relief this Court could grant with respect to an accounting. These remaining counts should

also be dismissed in their entirety.

                                               56
     Case 1:18-cv-02817-PJM Document 140-1 Filed 08/13/20 Page 61 of 61



                                    CONCLUSION

      Plaintiffs’ third amended complaint and AFSCME’s amended complaint in

intervention should be dismissed.

                                             Respectfully submitted,

                                             BRIAN E. FROSH
                                             Attorney General of Maryland

                                                /s
                                             ADAM D. SNYDER (Bar No. 25723)
                                             Assistant Attorneys General
                                             Office of the Attorney General
                                             200 Saint Paul Place, 20th Floor
                                             Baltimore, Maryland 21202
                                             asnyder@oag.state.md.us
                                             (410) 576-6398
                                             (410) 576-6955 (facsimile)

August 13, 2020                              Attorneys for Defendants




                                        57
